Title: To John Adams from Benjamin Franklin, 3 April 1779
From: Franklin, Benjamin
To: Adams, John


     
      Sir
      Passy April 3d. 1779
     
     I received the Letter you did me the honour to write to me of the 24th past. I am glad you have been at Brest, as your Presence there has contributed to expedite the Operations of Capt. Landais in Refitting his Ship. I think with you, that more has been made of the Conspiracy than was necessary; but that it would have been well if some of the most guilty could have received a proper punishment. As that was impracticable under our present Naval Code, I hope you will on your Return obtain an Amendment of it. I approve of cloathing the Midshipmen and petty Officers, agreable to their Request to you, and hope you have order’d it, without waiting to hear from me; and I now desire that whatever else you may judge for the good of the Service, our Funds and Circumstances consider’d, you would in my Behalf give Directions for; as the great Distance makes it inconvenient to send to me on every occasion; and I can confide in your Prudence, that you will allow no Expence that is unnecessary.
     My Gout continued to disable me from walking longer than formerly; but on Tuesday the 23d past, I thought myself able to go through the Ceremony and accordingly went to Court, had my Audience of the King in the new Character, presented my Letter of Credence, and was received very graciously. After which I went the Rounds with the other Foreign Ministers, in visiting all the Royal Family. The Fatigue however was a little too much for my Feet, and disabled me for near another Week. Upon the whole I can assure you that I do not think the good Will of this Court to the good Cause of America, is at all diminish’d by the late little Reverses in the Fortune of War; and I hope Spain, who has now 49. Ships of the Line, and 31. Frigates ready for Service, will soon, by declaring, turn the Scale.
     Remember me affectionately to Master Johnny, and believe me with great Esteem; Sir, Your most obedient & most humble Servant
     
      B Franklin
     
    